198 S.W.3d 620 (2006)
STATE of Missouri, Respondent,
v.
Avery WILLIAMS, Appellant.
No. ED 86717.
Missouri Court of Appeals, Eastern District, Division One.
July 5, 2006.
Motion for Rehearing and/or Transfer Denied August 17, 2006.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie Morrell Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 17, 2006.

ORDER
PER CURIAM.
Avery Williams ("Defendant") appeals from the judgment entered following the verdicts of a jury, which convicted him of five counts of robbery in the first degree and five counts of armed criminal action. The trial court sentenced Defendant to fifteen years' imprisonment for each count of robbery and to twenty-five year's imprisonment for each count of armed criminal action, with the sentences to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).